                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 NORIS DIAZ, a.k.a TAÍNA,

       Plaintiff,

             v.                                  CIVIL NO. 18-1779 (RAM)
 EMMANUEL GAZMEY SANTIAGO, a.k.a.
 ANUEL AA,

       Defendant.



                               OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

    Pending       before   the    Court     is    Defendant    Emmanuel    Gazmey-

Santiago’s Motion to Dismiss for failure to state a claim upon

which relief can be granted pursuant to Fed. R. Civ. P. 12(b)(6).

(Docket No. 17). Having considered the parties’ submissions in

support and opposition thereto, the Court GRANTS the Motion to

Dismiss.    Simply    put,     the   Second      Amended   Complaint      fails   to

plausibly   aver     “actual     malice,”     which   is   a   constitutionally-

required essential element of Plaintiff Noris Díaz’s claims given

her status as a public figure.

                                 I. INTRODUCTION

    This case arises out of a “diss track” or “diss song” entitled

“Intocable—Tiraera      pa     Cosculluela”       (“Intocable”)    by   Defendant

Emmanuel Gazmey-Santiago, a famous rapper-trapper also known as

“Anuel AA.” In Intocable, Mr. Gazmey-Santiago boasts of past
Civil No. 18-1779 (RAM)                                                       2


criminal activity, threatens, and seeks to excoriate rival singer

José Fernando Cosculluela-Suaréz (“Cosculluela”).1               Intocable was

published on September 11, 2018. (Docket No. 11 ¶ 5.1). This

lawsuit followed on October 16, 2018. (Docket No. 1).

      Noris Díaz (“Ms. Díaz” or “Plaintiff”) is a famous model and

television    host   also    known   as   “La   Taína.”2    In    her   Amended

Complaint, Ms. Díaz alleges that she is the subject of one of

Intocable’s vituperative verses and seeks mental anguish damages

for both defamation and false light invasion of privacy. (Docket

No. 11 ¶¶ 5.5-7.4).

      Mr. Gazmey-Santiago moved to dismiss the Amended Complaint on

April 17, 2019. (Docket No. 17). In a nutshell, Mr. Gazmey-Santiago

argues that the Amended Complaint should be dismissed for the

following reasons: (a) the correct translation of the offending

verse’s word “puerca” is “pig” and not “slut” as averred by Ms.



1  A “diss track” or “diss song” is “a song whose primary purpose is to verbally
attack someone else, usually another artist. Diss tracks are often the result
of an existing, escalating feud between the two people; for example, the artists
involved may be former members of a group, or artists on rival labels.”
Wikipedia,    Diss   (music),   https://en.wikipedia.org/wiki/Diss_(music)(last
checked on March 3, 2020). Trap music “is a style of hip hop music that
originated in the Southern United States during the late 1990s. The term trap
refers to buildings where drugs are sold illegally.” Wikipedia, Trap music,
https://en.wikipedia.org/wiki/Trap_music (last checked on March 3, 2020).
“Latin trap,” also known as “Spanish-language trap,” emerged as a new movement
of trap music in 2015 and is “similar to mainstream trap which details ‘'la
calle,' or the streets—hustling, sex, and drugs.’” Id. Thus, Intocable’s
truculent and harsh lyrics seem to follow the conventions of these genres.
2
  “Taína” is the term for female members of the Taíno people, an “Arawakan-
speaking people who at the time of Christopher Columbus’s exploration inhabited
what are now Cuba, Jamaica, Hispaniola (Haiti and the Dominican Republic),
Puerto Rico, and the Virgin Islands.” Encyclopedia Britannica, Taino,
https://www.britannica.com/topic/Taino (last checked on March 3, 2020).
Civil No. 18-1779 (RAM)                                                        3


Díaz    in   the   Amended    Complaint;    (b)   if   Ms.   Díaz’s   erroneous

translation is credited, then the offending verse consists of

opinions and rhetorical hyperbole protected by the First Amendment

to the Constitution of the United States; and (c) “the song does

not refer to Noris Díaz, it refers to a Taína.” (Docket No. 17 at

9-15).3

       The Court need not decide any of the foregoing issues as other

legal grounds lead to dismissal of the Second Amended Complaint.

First, Ms. Díaz cannot dispute that she is a public figure for

First Amendment purposes. Second, U.S. Supreme Court precedent

under the First Amendment to the Constitution of the United States

requires that public figures establish “actual malice” to prevail

on     defamation    claims     and   the    Second     Amended    Complaint’s

allegations of actual malice amount to “legal boilerplate” devoid

of factual details sufficient to state a plausible claim for

defamation that can survive a challenge under Fed. R. Civ. P.

12(b)(6).     Lastly, Ms. Díaz’s claim for false light invasion of

privacy must also be dismissed because it is a restatement of her

defamation claim.




3
 Pursuant to this Court’s Order at Docket No. 47, on February 26, 2020, Plaintiff
filed a Second Amended Complaint, amending the jurisdictional allegations. In
all other respects, the Amended Complaint and Second Amended Complaint contain
identical facts and allegations. (Docket Nos. 11 and 48). Hence, Defendant’s
Motion to Dismiss remains applicable to the Second Amended Complaint.
Civil No. 18-1779 (RAM)                                                 4


                               III. APPLICABLE LAW

     A.    Dismissal pursuant to Fed. R. Civ. P. 12(b)(6)

     Fed. R. Civ. P. 12(b)(6) allows a complaint to be dismissed

for “failure to state a claim upon which relief can be granted.”

When ruling on a motion to dismiss under this rule, courts must

determine whether “all the facts alleged [in the complaint], when

viewed in the light most favorable to the plaintiffs, render the

plaintiff's entitlement to relief plausible.” Ocasio-Hernandez v.

Fortuno-Burset, 640 F.3d 1, 14 (1st Cir. 2011). This requires

treating “any non-conclusory factual allegations in the complaint

as true.” Nieto-Vicenty v. Valledor, 984 F. Supp. 2d 17, 20 (D.P.R.

2013).    Courts   may   also    consider:    “(a)   ‘implications   from

documents’    attached    to    or   fairly   ‘incorporated   into    the

complaint,’(b) ‘facts’ susceptible to ‘judicial notice,’ and (c)

‘concessions’ in plaintiff's ‘response to the motion to dismiss.’”

Schatz v. Republican State Leadership Comm., 669 F.3d 50, 55–56

(1st Cir. 2012) (quoting Arturet–Vélez v. R.J. Reynolds Tobacco

Co., 429 F.3d 10, 13 n. 2 (1st Cir. 2005)).

     The First Circuit has repeatedly upheld dismissal of claims

for defamation devoid of plausible allegations of “actual malice.”

See Lemelson v. Bloomberg, 903 F.3d 19, 26 (1st Cir. 2018) (finding

that plaintiff’s claims could not survive Rule 12(b)(6) because

plaintiff had “not laid out sufficient facts to push his allegation

of actual malice across the line from conceivable to plausible.”)
Civil No. 18-1779 (RAM)                                                 5


(internal quotations omitted); Shay v. Walters, 702 F.3d 76, 82

(1st Cir. 2012) (dismissing a complaint that contained conclusory

allegations about ‘ill-will’ and ‘actual malice,’ but no factual

assertions to support these conclusions.”); Schatz, 669 F.3d at

55-58.

     B.   Claims for Defamation under Puerto Rico law

     Claims for defamation under Puerto Rico law arise from three

sources: (1) Section 8 of Article II of the Constitution of the

Commonwealth of Puerto Rico; (2) the Libel and Slander Act of 1902,

P.R. Laws Ann. tit. 32, §§ 3141–49; (3) Puerto Rico’s General Tort

Statute, Article 1802 of the Puerto Rico Civil Code, P.R. Laws

Ann. tit. 31, § 5141. See Aponte v. Calderón, 284 F.3d 184, 197

(1st Cir. 2002); Casiano-Cains v. College of Public Performance

Producers, 2013 WL 1223453 (D.P.R. 2013).

     Section   8   of   Article   II   of   the   Constitution   of   the

Commonwealth of Puerto Rico guarantees that “[e]very person has

the right to the protection of law against abusive attacks on his

honor, reputation and private or family life.”       Puerto Rico Const.

Art. II, § 8. This constitutional guarantee “provides a right of

action without enabling legislation.” Aponte, 284 F.3d at 197.

(citing Porto v. Bentley P.R., Inc., 132 P.R. Dec. 331, 343

(1992)). To interpret these sources, the Puerto Rico Supreme Court

follows the common law tradition. Id.
Civil No. 18-1779 (RAM)                                          6


     Claims for defamation encompass both libel and slander. See

P.R. Laws Ann. tit. 32, § 3141. The Libel and Slander Act of 1902

expounds that:

     Libel is the malicious defamation of a person made public
     by writing, printing, sign, picture, representation,
     effigy, or other mechanical mode of publication tending
     to subject him to public hatred or contempt, or to
     deprive him of the benefit of public confidence and
     social intercourse, or to injure him in his business, or
     in any other way to throw discredit, contempt or dishonor
     upon him.

P.R. Laws Ann. tit. 32, § 3142.   Slander, in turn, is a “false and

unprivileged publication other than libel, which imputes to any

person the commission of a crime or tends directly to injure him

in respect to his office, profession, trade or business, or which

by natural consequences causes actual damages.” P.R. Laws Ann.

tit. 32, § 3143.

     The boundaries of these safeguards for a person’s honor and

reputation are defined by the First Amendment’s protections for

freedom of speech. The First Amendment provides in the relevant

part: “Congress shall make no law abridging […] the freedom of

speech.” U.S. Const.   Amend I.   This “free speech clause” of the

First Amendment fully applies to Puerto Rico. See El Vocero de

Puerto Rico (Caribbean Intern. News Corp. v. Puerto Rico, 508 U.S.

147, 148 n. 1 (1993). While the U.S. Supreme Court has not held

that the First Amendment categorically protects all opinions, it

has found that it “provides protection for statements that cannot
Civil No. 18-1779 (RAM)                                                                    7


‘reasonably [be] interpreted as stating actual facts” about an

individual.’” Milkovich v. Lorain Journal Co., 497 U.S. 1, 20

(1990)     (emphasis       added)       (quoting Hustler        Magazine,         Inc.   v.

Falwell,    485    U.S.     46,    50    (1988)).   See     also   Boladian        v.    UMG

Recordings, Inc., 123 F. App'x 165, 171 (6th Cir. 2005) (finding

that, consistent with Milkovich, general statements that do not

relate to a specific time period or locale are not defamatory

because they are not susceptible to verification.). Accordingly,

“imaginative expression” and “loose, figurative, or hyperbolic

language” are protected and not considered defamatory. Id. at 20-

21. (citations omitted). Likewise, insults, mere obscenities and

verbal abuse that are not objectively verifiable and cannot be

interpreted       as    factual    are    also    not     defamatory.       See    Beverly

Enterprises, Inc. v. Trump, 182 F.3d 183, 187-88 (3d Cir. 1999)

(concluding that “vulgar name-calling is frequently resorted to by

angry    people        without    any    real    intent    to   make    a    defamatory

assertion, and it is properly understood by reasonable listeners

to amount to nothing more.”) (quoting Restatement (Second) of Torts

§ 566, comment e (1977)).

     “In Puerto Rico the                tort    of defamation can           be      either

intentional or negligent, depending on whether the defamed is a

private or public figure.” Segarra Jimenez v. Banco Popular, Inc.,

421 F. Supp. 2d 452, 458 (D.P.R. 2006), aff'd sub nom. Segarra-

Jimenez v. Banco Popular de Puerto Rico, 235 F. App'x 2 (1st Cir.
Civil No. 18-1779 (RAM)                                                     8


2007). A private figure alleging defamation needs to “prove: (1)

that the information is false, (2) that plaintiff suffered real

damages, and (3) […] that the publication was negligent.” Ayala

Gerena v. Bristol Myers-Squibb Company, 95 F.3d 86, 98 (1st Cir.

1996) (citations omitted). However, when the plaintiff is a “public

figure,” the First Amendment’s protection of free speech also

requires proving that the defendant acted with “actual malice.”

See New York Times v. Sullivan, 376 U.S. 254, 279-280 (1964); Colón

Pérez et al v. Televicentro de Puerto Rico et al, 175 D.P.R. 690,

706 (2009)     (recognizing that the       New York Times v. Sullivan

doctrine is controlling).

     In this context, “public figures” are those who:

     have assumed roles of especial prominence in the affairs
     of society. Some occupy positions of such persuasive
     power and influence that they are deemed public figures
     for all purposes. More commonly, those classed as public
     figures have thrust themselves to the forefront of
     particular public controversies in order to influence
     the resolution of the issues involved. In either event,
     they invite attention and comment.

     Gertz v. Robert Welch, 418 U.S. 323, 345 (1974). See also

Oliveras v. Paniagua Diez, 115 D.P.R. 257, 263-265 (1984). There

are two ways by which individuals become public figures: (1) they

either “achieve pervasive fame or notoriety” and become “a public

figure   for   all   purposes   and   in   all   contexts;”   or   (2)   they

“voluntarily inject[t] or [are] drawn into a particular public

controversy” becoming a public figure for “a limited range of
Civil No. 18-1779 (RAM)                                                       9


issues.” Id. at 351. See also McKee v. Cosby, 874 F.3d 54, 61 (1st

Cir. 2017). The determination of whether plaintiff is a “public

figure” for First Amendment purposes is a question of law for the

Court because it entails matters of a constitutional dimension.

See Pendleton v. City of Haverhill, 156 F.3d 57, 67-68 (1st Cir.

1998) (“the question of whether a defamation plaintiff is a public

figure    is   properly   resolved   by   the   court,   not   by   the   jury,

regardless of the contestability of the predicate facts.”).

     Public figures, by their very nature, can command public

interest and have “sufficient access to the means of counter-

argument to be able to expose through discussion the falsehood and

fallacies of the defamatory statements.” Lluberes v. Uncommon

Prods., LLC, 663 F.3d 6, 12 (1st Cir. 2011) (quoting Curtis Publ'g

Co. v. Butts, 388 U.S. 130, 154–55, (1967)). In other words, unlike

private    individuals,    public    figures    have   the   opportunity    “to

contradict the lie or correct the error and thereby to minimize

its adverse impact on [their] reputation.” Gertz, 418 U.S. at 344.

Thus, to recover damages for defamation, public figures bear “the

heavy, and often insurmountable, burden of proving actual malice.”

Lluberes, 663 F.3d at 14. The Supreme Court has reiterated that

said requirement serves to “further ensure that debate on public

issues remains ‘uninhibited, robust, and wide-open.’” Milkovich,

497 U.S. at 20 (quoting New York Times, 376 U.S., at 270).
Civil No. 18-1779 (RAM)                                                      10


     “Actual        malice”   exists   when   a   statement   is   made    “with

knowledge that it was false or with reckless disregard of whether

it was false or not.” New York Times, 376 U.S. at 280. Actual

malice is not measured by “reasonably prudent conduct nor an

industry’s      professional       standards,      rather     it   is     wholly

subjective.” Levesque v. Doocy, 560 F.3d 82, 90 (1st Cir. 2009)

(emphasis added) (internal citations omitted). Thus, to prove its

existence,      a    public   figure   plaintiff    must    show   “sufficient

evidence to permit the conclusion that the defendant in fact

entertained serious doubts as to the truth of his publication.” St.

Amant v. Thompson, 390 U.S. 727, 731, 88 S. Ct. 1323, 1325, 20 L.

Ed. 2d 262 (1968). See also Bose Corp. v. Consumers Union of U.S.,

Inc., 692 F.2d 189, 195 (1st Cir. 1982), aff'd, 466 U.S. 485, 104

S. Ct. 1949, 80 L. Ed. 2d 502 (1984) (finding that the actual

malice standard requires “a showing that the statement was made

with a ‘high degree of awareness of ... probable falsity.’”)

(quoting Garrison v. Louisiana, 379 U.S. 64, 74 (1964)).

     The subjective “knowledge of falsity or reckless disregard of

truth […] must be established by clear and convincing proof.” Bruno

& Stillman, Inc. v. Globe Newspaper Co., 633 F.2d 583, 586 (1st

Cir. 1980). See also Gertz, 418 U.S. at 342. Given that “direct

evidence   of       subjective   belief   rarely   exists,    ‘a   court   will

typically infer actual malice from objective facts.’” Lemelson,

903 F.3d at 24 (quoting Bose Corp., 692 F.2d at 196. Said facts
Civil No. 18-1779 (RAM)                                                 11


should   evince   “negligence,   motive,   and   intent   such   that   an

accumulation of the evidence and appropriate inferences supports

the existence of actual malice.” Bose Corp., 692 F.2d at 196.

                           IV. OPERATIVE FACTS

    Pursuant to the standard governing dismissal under Fed. R.

Civ. P. 12(b)(6), the following facts, derived from the non-

conclusory allegations in Díaz’s Second Amended Complaint, are

taken as true for purposes of this motion:

    1.     Plaintiff Noris Díaz has been publicly known as “La

Taína” for the past twenty-six (26) years. (Docket No. 48 ¶ 4.1)

    2.     Plaintiff is a famous model and television host who has

appeared in numerous commercials and advertisements. She has also

had brief roles in two feature films, hosted radio programs and

produced several calendars of her likeness. (Id. ¶ 4.2)

    3.     On August 1, 2011, Ms. Díaz announced, via a press

release, that she is HIV positive. She has never disclosed to the

public how she contracted this infection. (Id.)

    4.     Defendant Emmanuel Gazmey-Santiago, also known as Anuel

AA is a rap, trap and reggaeton artist. He has authored, recorded

and released numerous compositions and songs. (Id. ¶ 4.3)

    5.     On September 11, 2018, Mr. Gazmey-Santiago released a

song, in the Spanish language, named “Intocable -- Tiraera pa

Cosculluela,” (“Intocable”).     Intocable was primarily intended to

disparage and insult rival rapper Cosculluela. (Id. ¶ 5.1)
Civil No. 18-1779 (RAM)                                                 12


     6.     On   September   11,   2018,   Mr.   Gazmey-Santiago    shared

Intocable on YouTube and Twitter; and, on September 12, 2018, he

posted its lyrics on various other websites. (Id. ¶ 5.2)

     7.     As of the date the Second Amended Complaint was filed,

the sound and video recording, as well as the lyrics of the song,

remain    uncensored   and   accessible,   via   Internet,   to   audiences

worldwide. (Id.)

     8.     As of the date the Second Amended Complaint was filed,

one of the various versions of Intocable alone has registered

4,188,273 views and generated 5,283 comments by music fans on

YouTube. (Id. ¶ 5.3)

     9.     One of Intocable’s lyrics reads as follows:

     Calvito, you did the micro-pigmentation (ha ha)
     Pitcher-face that you were drunk
     And in Miami drugged you even screwed a male (uy)
     Albino, snitched to Gina
     And I am untouchable from the feet to the bangs (ha ha)
     Keep screwing gays in the cabin
     That is going to give you AIDS like the slut Taina (ahh)

(Id. ¶ 5.5)

     10.    On September 12, 2018, Ms. Diaz became aware of the song

Intocable and its lyrics. (Id. ¶ 5.7)

                                   V. ANALYSIS

     A.     Ms. Díaz is a public figure

     “An individual who achieves “‘pervasive fame or notoriety’ is

deemed a public figure for all purposes.’” Díaz Rodríguez v. Torres

Mártir, 394 F.Supp. 2d 389 (D.P.R. 2005) (quoting Gertz, 418 U.S.
Civil No. 18-1779 (RAM)                                          13


at 351).   According to a leading treatise on defamation law,

“[e]ntertainers and other prominent ‘personalities’ are perhaps

the best examples of individuals who achieve public figure status

less from voluntary entry into a controversy and more by sheer

fame and position-the hallmarks of the all-purpose public figure.”

1 Rodney A. Smolla, Law of Defamation, § 2:83 (November 2019)

(emphasis added).

       In Díaz Rodríguez v. Torres Mártir, the District of Puerto

Rico found that Rafael José Díaz Rodríguez (“Rafael José”), “a

well-known media personality that hosts and appears on television

programs broadcasted on the Univision Television Network” was a

public figure, inter alia, because he was well-known in Puerto

Rico. See Díaz Rodríguez, 394 F. Supp. 2d at 391-393.

     Here, Ms. Díaz alleged that she is “a model and television

host” who has “appeared in numerous commercials and ads,” “had

brief roles in two feature films,” and “hosted radio programs.”

(Docket No. 48 ¶ 4.2).    Hence, by Plaintiff’s own admissions, the

Court must necessarily conclude that she is a public figure.

Moreover, Ms. Diaz indirectly conceded her public figure status

through her ultimately unsuccessful allegations of actual malice

which are discussed below. (Id. at ¶¶ 6.2, 7.2).

     B.    Ms. Díaz did not plausibly plead actual malice

     As a public figure, Ms. Díaz must establish actual malice. On

a Fed. R. Civ. P. 12(b)(6) motion to dismiss, the Court is not
Civil No. 18-1779 (RAM)                                                     14


concerned with whether the complaint plausibly alleges defamation

or “questions of evidentiary sufficiency” but rather with whether

plaintiff    “la[id]   out   enough   facts    from   which     malice   might

reasonably   be   inferred.”   Lemelson,      903   F.3d   at   24   (internal

quotation marks and citations omitted) (emphasis added). See also

Schatz, 669 F.3d at 56. In other words, Ms. Díaz’s well-pleaded

facts “must nudge [her] actual malice claim across the line from

conceivable to plausible.” Id.

     With respect to her defamation claim, Ms. Diaz’s attempted

to allege “actual malice” as follows:

     The passage of Intocable regarding Diaz is false and
     Gazmey, with knowledge of its falsity or with reckless
     disregard for its truthfulness, maliciously released the
     song’s audio and video recording and published its
     lyrics on various Websites that are accessible, through
     the Internet, to the public at large in all countries
     around the globe.

(Docket No. 48 at ¶ 6.2) (emphasis added). These allegations lack

facts from which “actual malice” can reasonably be inferred.

Instead, they consist of legal conclusions recapitulating the

actual malice standard as defined in New York Times v. Sullivan,

which is insufficient to survive scrutiny under Fed. R. Civ. P.

12(b)(6). See Schatz, 669 F.3d at 55-56 (holding that when handling

a Rule 12(b)(6) motion to dismiss, courts must “isolate and ignore

statements in the complaint that simply offer legal labels and

conclusions or merely rehash cause-of-action elements.”).
Civil No. 18-1779 (RAM)                                                  15


     In Schatz v. Republican State Leadership Comm., the First

Circuit upheld dismissal of a defamation claim because plaintiff’s

complaint relied on “actual-malice buzzwords, contending that the

[defendant] RSLC had ‘knowledge’ that its statements were ‘false’

or had ‘serious doubts’ about their truth and ‘reckless disregard’

for whether they were false.” Schatz, 669 F.3d at 56.           The First

Circuit   held    that    those    allegations     were    “merely   legal

conclusions, which must be backed by well-pled facts” to survive

a Fed. R. Civ. Pro. 12(b)(6) motion to dismiss. Id.

     In   Shay   v.   Walters,    the   First   Circuit   likewise   upheld

dismissal of a defamation claim for failure to plead actual malice:

     While the plaintiff’s complaint contains conclusory
     allegations about ‘ill-will’ and ‘actual malice,’ it
     contains no factual assertions that in any way lend
     plausibility to these conclusions. Similarly, the
     complaint does not contain any facts suggesting that the
     defendant acted negligently in publishing the challenged
     statements. In determining whether allegations cross the
     plausibility threshold, an inquiring court need not give
     weight to bare conclusions, unembellished by pertinent
     facts.

Shay, 702 F.3d at 82-83 (emphasis added).

     Returning to facts of the Second Amended Complaint, Ms. Díaz

alleged that Mr. Gazmey-Santiago “publicly acknowledged that the

stanza object of this Complaint is disrespectful to Diaz but

claimed that he ‘recorded that song frustrated and filled with

hatred … without thinking about the consequences that it would

bring’ or ‘how she was going to feel.’” (Docket No. 48 at ¶ 5.9).
Civil No. 18-1779 (RAM)                                                16


These   allegations   are   also   insufficient   to   establish   “actual

malice” because “[d]espite its name, the actual malice standard

does not measure malice in the sense of ill will or animosity, but

instead the speaker’s subjective doubts about the truth of the

publication.” Church of Scientology International v. Behar, 238

F.3d 168, 174 (2nd Cir. 2001)(emphasis added) (citing Masson v.

New Yorker Magazine, Inc., 501 U.S. 496, 510 (1991)) (“Actual

malice under the New York Times standard should not be confused

with the concept of malice as an evil intent or a motive arising

from spite or ill will.”).         Assuming that the      Second Amended

Complaint directly quoted Mr. Gazmey-Santiago, his expressions do

not support a reasonable inference that he knowingly or recklessly

disregarded the truth. (Docket No. 48 at ¶ 5.9).

     The Court ends by addressing Ms. Díaz’s “false light invasion

of privacy” claim. The Court’s research did not find case law from

the Supreme Court of Puerto Rico recognizing such a claim under

Puerto Rico’s General Tort Statute, Article 1802 of the Puerto

Rico Civil Code, P.R. Laws Ann. tit. 31, § 5141. Be that as it

may, Ms. Díaz’s false light invasion of privacy claim simply

recasts her defamation claim:

     The passage of Intocable regarding Diaz is false and
     Gazmey, with knowledge of its falsity or with reckless
     disregard for the truthfulness of its lyrics and the
     false light in which Plaintiff would be placed,
     publicized such lyrics to the public at large or to so
     many persons that the matter must be regarded
     substantially certain to become public knowledge.”
Civil No. 18-1779 (RAM)                                           17


(Docket No. 48 at ¶¶ 7.2) (emphasis added). Thus, Ms. Diaz’s false

light invasion of privacy claim must also be dismissed for her

failure to plausibly plead “actual malice.”     See Brown v. Hearst

Corporation, 54 F.3d 21, 27 (1st Cir. 1995)(holding that because

plaintiff’s false light invasion of privacy claim was simply a

restatement of the defamation claim under the different heading,

it could not escape the same constitutional constraints as the

defamation claim); see also Shay, 702 F.3d at 83 (“The Supreme

Court has made it pellucid that a failed     defamation claim cannot

be recycled as a tort claim for negligent or intentional infliction

of emotional distress”).

                            IV. CONCLUSION

     “[I]n public debate [we] must tolerate insulting, and even

outrageous, speech in order to provide ‘adequate breathing’ space

to the freedoms protected by the First Amendment.” Snyder v.

Phelps, 562 U.S. 443, 458 (2011) (quoting Boos v. Barry, 485 U.S.

312, 322 (1988)). Requiring that public figures prove actual malice

to prevail in defamation claims is merely one mechanism to ensure

said “breathing space.” Falwell, 485 U.S. at 56).      Dismissal of

Ms. Díaz’s Second Amended Complaint is required by her pleadings’

deficiencies and precedent protecting freedom of speech.

     For the foregoing reasons, Defendant’s Motion to Dismiss at

Docket No. 17 is GRANTED. Plaintiff’s Second Amended Complaint is
Civil No. 18-1779 (RAM)                                      18


dismissed for failure to state a claim upon which relief can be

granted. Judgment shall be entered accordingly.

    IT IS SO ORDERED.

    In San Juan, Puerto Rico this 3rd day of March 2020.

                              S/ RAÚL M. ARIAS-MARXUACH
                              United States District Judge
